IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

MATTHEW B. MOONEY,                           )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )        C.A. No. K20C-04-025 WLW
                                             )
THE BOEING COMPANY,                          )
                                             )
       Defendant.                            )

                            Date Submitted:       June 8, 2020
                            Date Decided:         June 30, 2020

               ORDER DENYING REASSIGNMENT TO THE
             COMPLEX COMMERCIAL LITIGATION DIVISION

       Upon consideration of Defendant The Boeing Company’s Motion to Reassign

this case to the Complex Commercial Litigation Division (“CCLD”)1 and Plaintiff’s

Responses2 thereto, the Court finds:

       1.     This Motion arises from Plaintiff Matthew Mooney’s civil suit against

The Boeing Company (“Boeing”) alleging claims of fraudulent misrepresentation,

fraudulent concealment, and fraud by omission.3




1
  Motion to Reassign to Complex Commercial Litigation (“Mot. Reassign CCLD”) (Trans. ID.
65669429); Defendant’s Reply (Trans. ID. 65679195).
2
  Plaintiff’s Response (“Pl. Resp.”) (Trans. ID. 65673095); Plaintiff’s Supplemental Response
(Trans. ID. 65682265).
3
  Compl. ¶¶ 343, 357, 367 (Trans. ID. 65595241).
       2.     Mooney, as an investor of Boeing, alleges that Boeing misrepresented

the qualities, characteristics, costs, value, and safety of its 737 MAX airplane to the

Federal Aviation Association, its customers, and its investors.4

       3.     In its Motion, Boeing asks the Court to reassign this matter to the

CCLD, asserting it qualifies for reassignment because the amount in controversy

exceeds $1 million and the claims at issue do not fall under any of the excluded

criteria.5

       4.     Mooney objects to reassignment, arguing that although the amount in

controversy is substantial, the nature of the dispute – “a simple tort action predicated

upon the defendant’s alleged misrepresentations, concealment, and omissions” – is

not sufficiently complex to warrant reassignment to the CCLD.6                    In addition,

Mooney argues that reassignment of the case, which would result in a change of

venue from Kent County to New Castle County, would impose undue hardship and

expense on him.7 Mooney, who is self-represented and resides in Glen Allen,

Virginia, claims that he specifically chose the Superior Court in Kent County as the

venue for this action because Kent County is closer to his residence.8


4
  See id. ¶¶ 24–25.
5
  Mot. Reassign CCLD at 1–2.
6
  Pl. Resp. at 1.
7
  Id. at 1–2. On this point, the Court notes that reassignment to the CCLD does not automatically
mean a change in venue to New Castle County.
8
  Id.
                                                   2
         5.     The Court finds that although the case exceeds the amount in

controversy requirement for the CCLD, the claims do not require the CCLD’s

resources and attention for adjudication on the merits.9

         NOW, THEREFORE, IT IS HEREBY ORDERED that Defendant The

Boeing Company’s Motion is DENIED.

         IT IS SO ORDERED.




                                                           Jan R. Jurden
                                                    Jan R. Jurden, President Judge




Cc: Prothonotary



9
    See McLeod v. The Doctors Co., 2020 WL 1849716, at *1 (Del. Super. Ct. Apr. 13, 2020).
                                              3